Citation Nr: 1758435	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for neuropathy pain and numbness in buttocks and legs. 

3.  Entitlement to service connection for neuropathy of the upper arms, back, and shoulders. 

4.  Entitlement to service connection for muscle contractions of torso. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 19, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 and was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for neuropathy pain and numbness in buttocks and legs; service connection for neuropathy of the upper arms, back, and shoulders; service connection for muscle contractions of torso; and a TDIU prior to April 19, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran was previously denied claims of entitlement to service connection for ischemic heart disease and type II diabetes mellitus in January 2011 and September 2013 rating decisions, respectively.  Considering the Board's finding herein that the Veteran was exposed to Agent Orange during service, the Board refers these claims to the AOJ for proper adjudication.  


FINDING OF FACT

The Veteran's headaches had their onset during service or within one year of his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Headaches

The Veteran asserts that he initially began to experience headaches within one year of discharge from service and has continued to experience them since that time.  In support of this assertion, the Veteran described a history of treatment for daily headaches, including prescriptions for muscle relaxers, benzodiazepine tranquilizers, and ibuprofen. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

Service treatment records are absent complaints of or treatment for headaches.  However, post-service treatment records reflect a current diagnosis of tension headaches.  Specifically, at a January 2011 Agent Orange examination, the Veteran reported that his headaches began within a year of separation from service.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  As headaches are identifiable by a layperson by their unique features, the remaining inquiry is whether the Veteran's current headaches are related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  The Veteran essentially testified during his 2017 Board hearing that his current headaches began shortly after service and worsened thereafter.  That contention is supported by his reports during the course of this claim.  Therefore, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible.  As such, the Board finds that the Veteran's statements are sufficient to establish service connection in this instance.  See Splane v. West, 216 F.3d 1058, 1067-69 (2000) (holding that 38 U.S.C. § 1112(a) provides for presumptive service connection where a disability preexists service and manifests to a degree of 10 percent disability within a year after separation from service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible lay statements describing headaches that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current headaches were incurred in service.  Hence, affording him the benefit of the doubt, service connection for headaches is warranted.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In August 2010, the Veteran filed a claim of entitlement to service connection for neuropathy of the bilateral upper and lower extremities, buttocks, and upper back due to Agent Orange exposure.  The Veteran also contends he was exposed to herbicides while serving in Thailand and/or that he was presumptively exposed when he briefly deplaned in Vietnam when en route to Thailand.  At the March 2017 Board hearing, the Veteran testified that he flew on Continental Airlines from California to Clark Air Force Base in the Philippines with a final destination of Bangkok.  He reported that they landed in Vietnam and they were all deplaned, as the Tet Offensive was underway.  They were bussed to a different area to eat and sleep and flew out the following evening when it was decided that it was safe to fly out.  The Veteran also testified that he also had symptoms of neuropathy within one year of discharge from service but was diagnosed as pre-diabetic.  See Board Hearing Transcript at 4-9.  

Service personnel records show that the Veteran was stationed in Thailand from February 1968 to August 1969 in the 1st Signal Brigade, 29th Signal Group at the USASTRATCOM Facility in Bangkok.  His military occupational specialty was as a Clerk Typist and Company Clerk.  A January 1968 Special Orders extract reflects that the Veteran, along with three other service members, were to leave Oakland Air Base in February 1968.  However, one service member was to be deplaned in the Republic of Vietnam, while the Veteran would continue en route to Bangkok.  

The Veteran also submitted a letter from a former First Officer on Continental Airline's Boeing 707-320 between 1969 and 1973.  The former officer reported that, during the Military Airlift Command (MAC) flights, he frequently had destinations in Saigon, Da Nang, and Cam Ranh Bay.  

Given the Veteran's personnel records, the timeline of the Tet Offensive, and the geographical relationship between Thailand, Vietnam, and Oakland AFB, the Board finds that there is credible evidence of record that the Veteran was on the landmass of Vietnam when his plane landed for a stopover at a Vietnamese airport during its flight to Thailand in February 1968.  Upon consideration of the foregoing, the Board concludes that the evidence is at least in equipoise as to whether the Veteran had in-country service in Vietnam and finds that he had qualifying service in Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicide agents in service.

Service treatment records are absent complaints of numbness, tingling, and pain of the extremities or muscle contractions of the torso.  However, post-service private and VA treatment records show that the Veteran has a diagnosis of idiopathic peripheral neuropathy, likely secondary to glucose intolerance, but no diagnosis of muscle contractions of the torso.  

Further, pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure, including peripheral neuropathy.  Effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

Even if the Veteran cannot be granted service connection on a presumptive basis, he can still be granted direct service connection if he had peripheral neuropathy at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has not yet been afforded a VA examination in connection with his service connection claim for peripheral neuropathy of the bilateral upper and lower extremities, upper back, and buttocks or for muscle contractions of the torso.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, the Veteran has a current diagnosis of peripheral neuropathy.  The Veteran is presumed to have been exposed to herbicides such as Agent Orange when he was deplaned in the Republic of Vietnam.  Given the Veteran's reports attributing his current disabilities to Agent Orange exposure in service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. at 81.  

Finally, the Board notes that the service connection claims currently on appeal are part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the other claims currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Updated VA and private treatment records should also be obtained.  38 U.S.C. 
§ 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for a peripheral nerves condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Additionally, obtain VA treatment records dating from April 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his neuropathy of the upper back, buttocks, and bilateral upper and lower extremities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that any neuropathy, including of the back, buttocks, and bilateral upper or lower extremities, could be characterized as early-onset peripheral neuropathy associated with herbicide exposure? 

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's July 2017 hearing testimony that he experienced symptoms of neuropathy within one year of his discharge from service.

Please note that a medical opinion that concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

b. If not related to service on the basis of question (a), is it at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy is related to service?  The examiner should consider the Veteran's presumed herbicide exposure, found herein.

c. If not related to service on the basis of question (a) or (b), is it at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy is related to type II diabetes mellitus?  The examiner should consider the Veteran's presumed herbicide exposure, found herein.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3. After completing Step 2, schedule the Veteran for a VA examination to determine the nature and etiology of his muscle contractions of the torso.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that any muscle contraction of the torso is related to service?  The examiner should consider the Veteran's presumed herbicide exposure, found herein.

Please note that a medical opinion that concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

b. If not related to service on the basis of question (a), is it at least as likely as not (50 percent probability or more) that the Veteran's muscle contractions of the torso are associated with a potential organic disease of the nervous system?  The examiner should consider the Veteran's presumed herbicide exposure, found herein.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal, including entitlement to a TDIU prior to April 19, 2012.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


